—Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered November 23, 1999, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the fifth degree, and resentencing him, as a second felony offender, to a term of IV2 to 3 years, nunc pro tunc as of October 21, 1996, unanimously affirmed.
Defendant’s right to be sentenced without unreasonable delay (CPL 380.30 [1]) was not violated by the elapse of three years between the original sentencing and resentencing. The procedural error during the prompt initial sentencing did not render that sentence a nullity for purposes of speedy sentencing analysis (see, People v Peterson, 264 AD2d 574, 576, lv denied 94 NY2d 865, cert denied — US —, 121 S Ct 85). In any event, the delay in resentencing resulted from defendant’s delay in seeking a remedy for the procedural defect in his original sentence. Concur — Williams, J. P., Tom, Mazzarelli, Rubin and Saxe, JJ.